Opinion issued May 18, 2021




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                           ————————————
                               NO. 01-20-00737-CV
                          ———————————
                 CHOICE! NATURAL GAS, LP, Appellant
                                       V.
                        JOHN F. KLOSEK, Appellee


                  On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Case No. 2019-89242


                        MEMORANDUM OPINION

     On April 13, 2021, this case was abated at the parties’ request so that they

could finalize a settlement.     On May 7, 2021, Choice! Natural Gas, LP,

representing that the parties reached a settlement agreement resolving their

underlying dispute, filed a motion to dismiss the appeal. See TEX. R. APP. P.
42.1(a).   The certificate of conference indicates appellee is unopposed to the

motion. No cross appeal has been filed, and no opinion has issued. See id. 42.1(a),

(c).

       We reinstate the appeal, grant appellant’s motion, and dismiss the appeal.

See id. 42.1(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                        2